           Case 5:17-cv-04467-BLF Document 356
                                           355 Filed 02/02/21
                                                     02/01/21 Page 1 of 4




 1   Juanita R. Brooks (CA SBN 75934)               DUANE MORRIS LLP
     brooks@fr.com                                  D. Stuart Bartow (SBN 233107)
 2   Jason W. Wolff (CA SBN 215819)                 Email: DSBartow@duanemorris.com
     wolff@fr.com                                   Nicole E. Grigg (SBN 307733)
 3
     FISH & RICHARDSON P.C.                         Email: NEGrigg@duanemorris.com
 4   12860 El Camino Real, Ste. 400                 2475 Hanover Street
     San Diego, CA 92130                            Palo Alto, CA 94304-1194
 5   Tel.: (858) 678-5070                           Tel.: 650.847.4150
     Fax: (858) 678-5099                            Fax: 650.847.4151
 6
     Additional counsel listed on                   Additional counsel listed on
 7
     signature page                                 signature page
 8
     Attorneys for Plaintiff                        Attorneys for Defendant
 9   FINJAN LLC                                     SONICWALL, INC.
10

11                                  UNITED STATES DISTRICT COURT
12                                 NORTHERN DISTRICT OF CALIFORNIA
13                                        SAN JOSE DIVISION
14

15   FINJAN LLC, a Delaware Limited Liability   Case No. 5:17-cv-04467-BLF (VKD)
16   Company,
                                                JOINT MOTION AND [PROPOSED] ORDER
17                    Plaintiff,                TO EXTEND TIME FOR SUBMISSION OF
                                                DEPOSITION DESIGNATIONS
18          v.
19   SONICWALL, INC., a Delaware
20   Corporation,

21                    Defendant.

22

23

24

25

26
27

28
                                                                 Case No. 17-cv-04467-BLF (VKD)
                                                          JOINT MOTION AND [PROPOSED] ORDER
                                                            TO EXTEND TIME FOR SUBMISSION OF
                                                                    DEPOSITION DESIGNATIONS
           Case 5:17-cv-04467-BLF Document 356
                                           355 Filed 02/02/21
                                                     02/01/21 Page 2 of 4




 1          Plaintiff Finjan LLC (“Finjan”) and Defendant SonicWall, Inc. (“SonicWall”) (collectively,

 2   “the Parties”), respectfully move the Court to extend the time by which the Parties are required to
 3
     submit deposition designations.
 4
            Trial in this matter is scheduled to begin on Monday, May 3, 2021, and the final pretrial
 5
     conference is set for Thursday, March 18, 2021. D.I. 48. The Court’s Standing Order requires the
 6
     Parties to submit a Joint Pretrial Statement and Order in this matter by March 4, 2021, at least 14
 7

 8   days before the final pretrial conference. The Court’s Standing order also requires the Joint Pretrial

 9   Statement and Order to include “deposition excerpts to be offered at trial.” In order to reduce the
10   likelihood of the Parties designating, responding to, and objecting to deposition testimony that may
11
     become superfluous as the Parties crystallize their respective trial strategies, the Parties respectfully
12
     request that Court permit deposition designations in this matter to be exchanged as follows:
13
                   The Parties shall exchange opening deposition designations two weeks prior to the
14

15                  first day of trial (presently April 19, 2021);

16                 The Parties shall exchange counter-designations and objections to opening;
17                  designations four calendar days after opening designations are exchanged (presently
18
                    April 23, 2021); and
19
                   The Parties shall exchange objections to counter-designations four calendar days
20
                    after counter-designations are exchanged (presently April 27, 2021).
21

22          The Parties submit that the requested procedure for deposition designations will not impact

23   the Court’s scheduled trial date or the resolution of any outstanding objections prior to trial, per the

24   Court’s Standing Order for Civil Trials.
25

26
27

28
                                                          1                Case No. 17-cv-04467-BLF (VKD)
                                                                  JOINT MOTION AND [PROPOSED] ORDER
                                                                    TO EXTEND TIME FOR SUBMISSION OF
                                                                            DEPOSITION DESIGNATIONS
           Case 5:17-cv-04467-BLF Document 356
                                           355 Filed 02/02/21
                                                     02/01/21 Page 3 of 4




 1   Respectfully submitted,                     Respectfully submitted,

 2   By: /s/ Proshanto Mukherji                  By: /s/ Alice Snedeker
     Juanita R. Brooks (CA SBN 75934)            Matthew C. Gaudet (Pro Hac Vice)
 3   brooks@fr.com                               mcgaudet@duanemorris.com
     Jason W. Wolff (CA SBN 215819)              David C. Dotson (Pro Hac Vice)
 4   wolff@fr.com                                dcdotson@duanemorris.com
     FISH & RICHARDSON P.C.                      Jennifer H. Forte (Pro Hac Vice)
 5   12860 El Camino Real, Ste. 400              jhforte@duanemorris.com
     San Diego, CA 92130                         Alice E. Snedeker (Pro Hac Vice)
 6   Telephone: (858) 678-5070                   aesnedeker@duanemorris.com
                                                 DUANE MORRIS LLP
 7   Proshanto Mukherji (Pro Hac Vice)           1075 Peachtree NE, Suite 2000
     mukherji@fr.com                             Atlanta, GA 30309-3929
 8   FISH & RICHARDSON P.C.                      Telephone: 404.253.6900
     One Marina Park Drive
 9   Boston, MA 02210                            D. Stuart Bartow (SBN 233107)
     Telephone: (617) 542-5070                   Email: DSBartow@duanemorris.com
10                                               Nicole E. Grigg (SBN 307733)
     Robert Courtney (CA SNB 248392)             Email: NEGrigg@duanemorris.com
11   courtney@fr.com                             DUANE MORRIS LLP
     FISH & RICHARDSON P.C.                      2475 Hanover Street
12
     3200 RBC Plaza                              Palo Alto, CA 94304-1194
     60 South Sixth Street                       Telephone: 650.847.4150
13   Minneapolis, MN 55402
     Telephone: (612) 335-5070                   Joseph A. Powers (Pro Hac Vice)
14                                               Email: japowers@duanemorris.com
     Attorneys for Plaintiff                     Jarrad M. Gunther (Pro Hac Vice)
15   FINJAN LLC                                  Email: jmgunther@duanemorris.com
                                                 DUANE MORRIS LLP
16                                               30 South 17th Street
                                                 Philadelphia, PA 19103
17                                               Telephone: 215.979.1000
18                                               Attorneys for Defendant
                                                 SONICWALL, INC.
19
     Dated: February 1, 2021
20

21

22

23

24

25

26
27

28
                                             2                Case No. 17-cv-04467-BLF (VKD)
                                                      JOINT MOTION AND [PROPOSED] ORDER
                                                        TO EXTEND TIME FOR SUBMISSION OF
                                                                DEPOSITION DESIGNATIONS
          Case 5:17-cv-04467-BLF Document 356
                                          355 Filed 02/02/21
                                                    02/01/21 Page 4 of 4




 1                                         [PROPOSED] ORDER

 2            Pursuant to Parties’ Stipulated Request, the schedule is changed as follows:
 3
                    Event                     Current Deadline                  New Deadline
 4    Deadline to file Joint Pretrial           March 4, 2021                     No change
 5    Statement & Order
      (excluding deposition
 6    designations)

 7    Final pretrial conference                March 18, 2021                     No change
      Exchange opening deposition               March 4, 2021            two weeks before start of trial
 8    designations                                                         (presently April 19, 2021)
 9    Exchange counter-                         March 4, 2021               four calendar days after
      designations and objections                                            opening designations
10    to opening designations                                              (presently April 23, 2021)
11    Deadline to file pretrial briefs          April 26, 2021                    No change
12    Objections to counter-                    March 4, 2021               four calendar days after
      designations                                                            counter-designations
13                                                                         (presently April 27, 2021)
14    Trial                                      May 3, 2021                      No change

15
     IT IS SO ORDERED.
16
     Dated: February 2, 2021
17                                                 JUDGE BETH LABSON FREEMAN
                                                   United States District Court Judge
18

19

20

21

22

23

24

25

26
27

28
                                                        3                Case No. 17-cv-04467-BLF (VKD)
                                                                 JOINT MOTION AND [PROPOSED] ORDER
                                                                   TO EXTEND TIME FOR SUBMISSION OF
                                                                           DEPOSITION DESIGNATIONS
